Title: From Thomas Jefferson to William Short, 27 March 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Aix en Provence March. 27. 1787.

I wrote to you on the 15th. from Lyons, and on my arrival here had the pleasure to find your favors of the 12th. and 14th. with the letters accompanying them. In the hurry of my departure from Paris I omitted to explain myself to you on the subject of the map. The kind of paper on which they are struck is not very material. I had intended 50 on such paper as the proof was, and 200 on a thinner paper, more proper to fold into a book. If the plate is not gone, I would still wish to have the latter parcel struck to give to those who have my book. The 250 which you may have had struck on thick paper will in that case be proper for sale. I would also be glad to have a dozen on bank paper, on account of it’s thinness and not breaking on the folds. These may be put conveniently into a traveller’s pocket book. But if the plate be gone, no matter, I can have all this done in England. As to the price of the corrections it was impossible for me to settle that, as it would depend on the time employed. A workman of that kind works in England I believe for about two guineas a week, and I conjectured he would be employed two or three weeks: but the real time he was employed, and the value of his time in France, I know not. I will be obliged to you if you will arrange it with him as well as you can, and draw the money on my account from Mr. Grand. You did perfectly right with M. Desmaretz: I will only beg you to present him two copies instead of one, with my compliments and thanks.—The magnets and Lackington’s catalogue may await my return to Paris, as I would wish generally all printed papers to do, except where from their nature and importance, you judge it necessary for me to receive them here. Have you ever had an answer from Mr. Ogilvie on the subject of the seeds sent by Mr. Eppes? If not, I will beg of you to write again, as they may be rotting in Mr. Skipwith’s magazine. I thank you for the list of Virginia acts. Does not the adjournment to the last of March shew they are not to meet again? That was the day formerly which preceded the expiration of their appointment.—With respect to the ultimate act necessary to enforce the new commercial arrangements promised by M. de Calonnes, you will certainly be received and considered in the bureaux, not as a common messenger, but as speaking in my name; the only difference between yourself and a Secretary of legation, in this particular, being that the latter speaks in the name of his state. But the only bureaux to  which we can apply with propriety, or without offence, are those of M. de Calonne, or M. de Montmorin, and applications to these should only be so made as to prevent the object’s being forgotten, and not so as to produce any soreness, or to revolt them against us. We have the promise that the regulation shall be retrospective to the date of M. de Calonne’s letter to me, and that if any duties are paid in the mean time, they shall be refunded. On a question therefore whether temporary advancements by individuals, or an irritation of the minister, will produce the greatest ill to the public, there can be no hesitation. Mr. Barrett’s good sense in particular will relieve you from all difficulty in this matter, and the easiest way to get out of every difficulty, invariably, is to do what is right. The M. de la fayette, seeing M. de Calonnes every day, will be able perhaps to obtain his order for expediting it. I do not know whether to condole with, or to congratulate the Marquis on the death of M. de [Simiane]. The man who shoots himself in the climate of Aix must be a bloody minded fellow indeed.—I am now in the land of corn, wine, oil, and sunshine. What more can man ask of heaven? If I should happen to die at Paris I will beg of you to send me here, and have me exposed to the sun. I am sure it will bring me to life again. It is wonderful to me that every free being who possesses cent ecus de rente, does not remove to the Southward of the Loire. It is true that money will carry to Paris most of the good things of this canton. But it cannot carry thither it’s sunshine, nor procure any equivalent for it. This city is one of the cleanest and neatest I have ever seen in any country. The streets are streight, from 20. to 100 feet wide, and as clean as a parlour floor. Where they are of width sufficient they have 1. 2. or 4. rows of elms from 100 to 150 years old, which make delicious walks. There are no portes-cocheres, so that the buildings shew themselves advantageously on the streets. It is in a valley just where it begins to open towards the mouth of the Rhone, forming in that direction a boundless plain which is an entire grove of olive trees, and is moreover in corn, lucerne, or vines, for the happiness of the olive tree is that it interferes with no superficial production. Probably it draws it’s nourishment from parts out of the reach of any other plant. It takes well in every soil, but best where it is poorest, or where there is none. Comparing the Beaujolois with Provence, the former is of the richest soil, the latter richest in it’s productions. But the climate of Beaujolois cannot be compared with this. I expect to find the situation of Marseilles still pleasanter: business will carry me thither soon, for a  time at least. I can receive there daily the waters from this place, with no other loss than that of their warmth, and this can easily be restored to them. I computed my journey on leaving Paris to be of 1000 leagues. I am now over one fourth of it. My calculation is that I shall conclude it in the earlier half of June. Letters may come to me here till the last day of April, about which time I shall be vibrating by this place Westwardly.—In the long chain of causes and effects, it is droll sometimes to seize two distant links and to present the one as the consequence of the other. Of this nature are these propositions. The want of dung prevents the progress of luxury in Aix. The poverty of the soil makes it’s streets clean. These are legitimate consequences from the following chain. The preciousness of the soil prevents it’s being employed in grass. Therefore no cattle, no dung. Hence the dung-gatherers (a numerous calling here) hunt it as eagerly in the streets as they would diamonds. Every one therefore can walk cleanly and commodiously. Hence few carriages. Hence few assemblies, routs, and other occasions for the display of dress.—I thank M. Pio for his anxieties on my account. My ostensible purpose of travelling without a servant was only to spare Espagnol the pain of being postponed to another, as I was quite determined to be master of my own secret, and therefore to take a servant who should not know me. At Fontaine-bleau I could not get one: but at Dijon I got a very excellent one who will probably go through the journey with me. Yet I must say, it is a sacrifice to opinion, and that without answering any one purpose worth a moment’s consideration. They only serve to insulate me from the people among whom I am. Present me in the most friendly terms to M. Pio, M. Mazzei and other friends and believe me to be with the most sincere esteem your affectionate friend & servant,

Th: Jefferson

